DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 13, cancellation of claims 11, 12, 18, 19, and newly added claims 21, 22.
Allowable Subject Matter
Claims 1-10, 13-17, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 and 21
The cited prior art fails to disclose or suggest “wherein at least one of the electrodes comprises a metal ring disposed at an inner side of at least one of the DBR stacks in proximity to the quantum well structure; and one or more metal vias passing through the at least one of the DBR stacks so as to connect the metal ring at the inner side of the at least one of the DBR stacks to an electrical contact on an outer side of the at least one of the DBR stacks” in combination with the rest of the limitations as recited in claim 1 based on the Applicant’s arguments (see first paragraph on page 8 of 01/06/22 Remarks). In addition, a newly cited prior art HENRICHS (WO 2007/027196 A2) discloses an ohmic contact (107, FIG. 4) comprising a metal ring part and a metal via part, where the metal ring part is disposed on a DBR (103, FIG. 4) and the metal via part passes through the DBR, but fails to disclose or suggest the metal ring part disposed at the inner side of the DBR in proximity to the quantum well structure. 
Claims 13-17, 20, and 22
The cited prior art fails to disclose or suggest “by depositing a metal ring over at least one side of the quantum well structure at an inner side of at least one of the DBR stacks, before forming the upper DBR stack, and forming one or more metal vias passing through the at least one of the DBR stacks so as to connect the metal ring at the inner side of the at least one of the DBR stacks to an electrical contact on an outer side of the at least one of the DBR stacks” in combination with the rest of the limitations as recited in claim 13 based on the Applicant’s arguments (see first paragraph on page 8 of 01/06/22 Remarks) and for the same reasons with respect to claim 1 above. Therefore, claim 13 is allowable over the cited prior art and dependent claims 14-17, 20, and 22 are also allowable as they directly or indirectly depend on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828